Citation Nr: 1709249	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  05-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis, for the period prior to December 15, 2011.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004 and September 2004 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

In April 2004, the RO, in pertinent part, granted service connection for diabetes mellitus and assigned a 20 percent rating, effective June 30, 2002.  By a September 2004 rating decision, the RO, in pertinent part, denied service connection for hypertension.

In June 2007, the Veteran presented testimony at a Board hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the claims file. 

In a decision dated in February 2008, the Board denied all of the Veteran's claims on appeal.  The Veteran appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In a September 2010 Memorandum Decision, the Court vacated the Board's February 2008 decision in part, and remanded the issues of service connection for hypertension secondary to diabetes mellitus, an initial disability rating in excess of 20 percent for diabetes mellitus and service connection for right and left lower extremity peripheral neuropathy to the Board.  

In June 2011, the Veteran was notified that he could request another hearing before the Veterans Law Judge who would decide his claim.  He requested another hearing and the Board remanded the appeal in March 2012 to fulfill his request; however, in July 2013 correspondence, the Veteran withdrew the request for a Board hearing.  

In an August 2013 rating decision, the RO, in pertinent part, granted service connection for right and left lower extremity diabetic peripheral neuropathy, which constitutes a complete grant of the benefits sought with respect to those issues and they are no longer on appeal.  

In October 2013, the Board remanded the case for additional development.  In June 2015, the Board again remanded the issues of entitlement to service connection for hypertension, secondary to diabetes mellitus, an initial rating in excess of 20 percent for diabetes mellitus, and entitlement to a TDIU on an extraschedular basis prior to December 15, 2011 for additional development.  


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's hypertension did not originate in service or for many years thereafter, is not related to any incident during active service and is not caused or aggravated by his service-connected diabetes mellitus.  

2.  The probative evidence of record reflects that the Veteran's diabetes mellitus has been productive of the need for insulin and restricted diet but no regulation of activities.  

3.  For the period prior to December 15, 2011, the probative evidence of record does not demonstrate that the Veteran's service-connected disabilities, which consisted of diabetes mellitus, prevented him from securing and following substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by July 2005, September 2015 and October 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA medical records, VA examinations, and statements and testimony from the Veteran and his past representatives.  

The May 2004, July 2013, April 2014 and July 2016 VA examinations and opinions reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings, opinions and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2016).

Analysis

1.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, as hypertension is defined as a chronic disease in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The probative evidence of record demonstrates a current diagnosis of hypertension, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by any service-connected disability, including service-connected diabetes mellitus.  STRs are wholly absent of findings, treatment or a diagnosis of high blood pressure or hypertension.  The post service medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran is diagnosed with hypertension, which was diagnosed many years after the Veteran's separation from active service.  In particular, the Veteran's hypertension was initially noted in a May 1999 VA medical record.  

There is no probative medical evidence indicating the Veteran's hypertension is related to either his active service or to any service-connected disability.  In the May 2004 VA examination, the examiner opined that hypertension was not caused by the diabetes mellitus, finding that the electrocardiogram showed no evidence of left ventricular hypertrophy or previous infarction.  In a July 2013 VA general medical and hypertension examinations, the Veteran was diagnosed with hypertension, characterized as essential, however no opinion regarding the etiology of hypertension was provided.  In a July 2013 VA examination of kidney conditions, the examiner found that the Veteran did not have hypertension or a due to renal dysfunction or caused by any kidney condition.  

In an April 2014 VA medical opinion, the examiner found that hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  She found that the onset of hypertension and its treatment were in 1999, one year prior to onset of diabetes mellitus, type 2, and therefore hypertension was not due to the service-connected diabetes mellitus.  The examiner also found that the Veteran required treatment with Lisinopril for essential hypertension in 1999, one year prior to onset of diabetes mellitus in 2000 and has continued with the same treatment.  She then noted that, although the Veteran had renal insufficiency post-acute renal failure, this was due to infection requiring hospitalization, and not due to diabetes.  The examiner observed that the Veteran had no diabetic associated proteinuria/renal disease noted, instead she found he had a history of nephrolithiasis and infection well documented in VA medical records,  which was likely the etiology of his renal insufficiency.  She concluded that, as he had no renal insufficiency related worsening of his hypertension, this also had not aggravated his essential hypertension.

During a July 2016 VA examination of diabetes mellitus, the examiner specified that erectile dysfunction and a skin condition were due to diabetes mellitus.  The examiner also found that it was not at least as likely as not that diabetes mellitus permanently aggravated any condition.  

Although the Veteran has not provided any lay statements indicating a continuity of treatment of hypertension since his active service, he has reported in lay statements and sworn testimony that a VA physician has related his hypertension to his service-connected diabetes mellitus.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran's statements indicate that he is specifying that his current hypertension was caused or aggravated by his diabetes mellitus, such would constitute a medical conclusion, which he is not competent to make as a lay person  and thus, are afforded no probative value.  .  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In addition, the Board observes that symptoms of hypertension are not observable by a lay person without medical knowledge.  See id.  While hypertension is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), as noted above, he has provided no statements regarding a continuity of treatment or lay observable symptoms during the pendency of the appeal.  

In regard to the Veteran's lay assertions that a VA physician has related his hypertension to his service-connected diabetes mellitus, these statements, while competent, are not credible as they are inconsistent with the medical evidence of record.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA medical records do not reflect any findings or conclusions that indicate any VA physician related the Veteran's hypertension to his diabetes mellitus.  Moreover, the VA medical records and VA examinations reflect the Veteran has been continually diagnosed with essential hypertension, indicating that the cause was unknown.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining "essential hypertension" as "hypertension occurring without discoverable organic cause").  Accordingly, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for hypertension is denied.

2.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's diabetes mellitus has been rated under 38 C.F.R. §4.119, DC 7913 which provides ratings for diabetes mellitus.  Under this DC, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.  Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119 (2016).

The evidence of record, including the Veteran's lay statements and testimony, VA medical records and the July 2013 and July 2016 VA examinations, demonstrates that the Veteran's diabetes mellitus has been productive of insulin and a restricted diet, but no evidence of a regulation of activities.  Therefore, diabetes mellitus does not warrant an initial evaluation in excess of 20 percent at any time throughout the duration of the appeal period.  The credible and probative evidence of record only reflects that the Veteran required insulin and a restricted diet which is adequately contemplated by under the 20 percent rating assigned.  In fact, prior to July 2007, the record reflects that Veteran also did not require insulin.  VA medical records from 2004 and 2005 reflect the Veteran was non-compliant with diet restriction and medication for his diabetes mellitus.  In addition, a July 2013 statement, the Veteran reported that a regulation of activities "should have been prescribed but never was."  Moreover, the July 2013 and July 2016 VA examinations of diabetes mellitus reflects that the examiner found the Veteran did not require a regulation of activities as part of medical management of diabetes mellitus.  Finally, there is no evidence of record which indicates that the Veteran's activities were regulated, including the VA outpatient treatment reports and VA examinations of record.  Thus, the Board finds that an initial disability rating in excess of 20 percent for diabetes mellitus is not warranted.

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his diabetes mellitus on his daily life are competent and credible, however, his statements that a regulation of activity should have been prescribed are not competent statements as this is a medical conclusion, which he does not have the expertise to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Veteran's diabetes mellitus more nearly approximates the 20 percent disability rating currently assigned under DC 7913 and this disability does not warrant a higher disability rating at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's diabetes mellitus are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected diabetes mellitus such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Moreover, the collective impact of the Veteran's service-connected disabilities does not affect his diabetes mellitus apart from what the current schedular criteria provide for each service-connected disability.  Additionally, the collective impact of the service-connected disabilities has not caused any combined experience leading to any additional disability which has not been provided for under the current scheduler criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as entitlement to a TDIU has been awarded under the provisions of 38 C.F.R. § 4.16 and consideration of a TDIU for the period prior to December 15, 2011 is discussed below, further consideration of entitlement to TDIU is not required.  
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

3.  TDIU on an Extraschedular Basis

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a TDIU nonetheless may be assigned on an extraschedular basis upon a showing that the Veteran is unable to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In this latter circumstance, however, the Board would be precluded from assigning a TDIU in the first instance, having instead to first refer the matter to the Under Secretary for Health or to the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

The Veteran has been service-connected for diabetes mellitus type 2, rated as 20 percent disabling from June 30, 2002; diabetic peripheral vascular disease of the left lower extremity associated with diabetes mellitus type 2, rated as 20 percent disabling from December 15, 2011; diabetic peripheral vascular disease of the right lower extremity associated with diabetes mellitus, rated as 20 percent disabling from December 15, 2011; diabetic peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated as 20 percent disabling from December 15, 2011; diabetic peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated as 20 percent disabling from December 15, 2011; and erectile dysfunction associated with diabetes mellitus, rated as 0 percent disabling from December 15, 2011.  

For the period prior to December 15, 2011, the Veteran's combined total rating as of the effective date of his diabetes mellitus was 20 percent, which does not meet the schedular criteria for a TDIU under 4.16(a).  Thus, entitlement to a TDIU will be considered on an extraschedular basis upon a showing that the Veteran is unable to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The remaining question is whether the Veteran's service-connected diabetes mellitus prior to December 15, 2011 in fact, rendered him unemployable.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  

Initially, the Board recognizes that the Veteran has not been employed since approximately 2004, although there are some inconsistencies as to when exactly the Veteran stopped working.  He has reported some junior college and work as a logger, in car sales, and cutting firewood for 30 years. See October 1996 VA examination report; see June 2007 Board hearing transcript, pp.4-5; see January 2012 Claim for nonservice-connected pension benefits; see also March 2014 VA examination report for posttraumatic stress disorder (PTSD).  Nevertheless, unemployed does not mean unemployable.  

After the Veteran was initially diagnosed with non-insulin dependent diabetes in March 2000, VA outpatient treatment records dated from 2002 to 2013 show poor compliance with diabetes mellitus treatment including refusing to exercise, follow a diabetic diet or comply with his medication.  In statement dated October 2005 (noted as received in May 2006 in the claims file), the Veteran reported that his diabetes also caused hypertension and peripheral neuropathy and that all these disabilities prevented employment.  A July 2007 VA primary care record notes that the Veteran was started on insulin.  In May 2011 the Veteran was hospitalized with, among other problems, diabetic ketoacidosis, which resolved.  Although a July 2013 VA examination report notes that the Veteran's diabetic peripheral neuropathy and peripheral vascular disease prevented the Veteran from securing or following a substantially gainful occupation, there is no other evidence in the record indicating the Veteran was unemployable prior to December 15, 2011 due solely to his service-connected disabilities, which included only diabetes mellitus at that time.  

The Board acknowledges the lay statements by the Veteran that he believed he was unable to work due to his service-connected disabilities prior to December 15, 2011, however, he was only service-connected for diabetes mellitus at that time, and the probative medical evidence of record does not demonstrate unemployability due to his service-connected diabetes during that period of time.  

Therefore, the Board finds that there is no probative evidence that the Veteran's service-connected diabetes mellitus prevented him from securing and following any substantially gainful occupation for the period prior to December 15, 2011.  Based on the foregoing, the Board finds that a TDIU prior to December 15, 2011 on an extraschedular basis is not warranted in this case; referral of the matter to the Under Secretary for Health or to the Director of the Compensation and Pension Service is not required.



ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

An initial disability rating in excess of 20 percent for diabetes mellitus is denied.

A TDIU on an extraschedular basis, for the period prior to December 15, 2011, is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


